7140 Office Circle P.O. Box 15600 Evansville, IN47716-0600 Phone:(812) 962-5000 Fax:(812) 962-5400 VIA EDGAR January 3, 2012 Mr. David R. Humphrey Accounting Branch Chief Securities and Exchange Commission treet, NE Washington, D.C.20549 RE:Accuride Corporation Form 10-K for the year ended December 31, 2010 Filed March 28, 2011 File No.001-32483 Dear Mr. Humphrey, We are in receipt of your December 20, 2011 letter regarding Accuride Corporation’s Form 10-K for the year ended December 31, 2010. As you discussed with Christopher Lueking of Latham & Watkins LLP, Accuride’s outside counsel, on December 22, 2011, Accuride is preparing a response to the SEC’s comments.We expect to be able to file our response on or before January 31, 2012. Feel free to contact me at 812-962-5083, if you have any questions. Regards, /s/ Gregory A. Risch Gregory A. Risch Vice President / Interim Chief Financial Officer cc:Stephen A. Martin, Esq. Christopher Lueking, Esq. (Latham & Watkins, LLP)
